On September 13, 1996, it was the judgment of the Court that defendant’s prior suspended sentence for the offense of Domestic Abuse, a Felony, is hereby revoked and that the defendant be and he is hereby committed to the Department of Corrections for a term of five (5) years for suitable placement, which may include an appropriate community based program, facility, or a State correctional institution. The sentence shall run concurrently with the sentence imposed in Mineral County. Defendant shall receive credit from July 9,1994, through July 19,1994; from August 3,1994, through September 9,1994; and from July 16,1996, through date of sentencing, September 13, 1996; for one hundred nine (109) days jail time which he has previously served.
On November 14,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the petition shall be dismissed with prejudice.
Done in open Court this 14th day of November, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal